Bigelow, C. J.
The very elaborate and careful argument of Mr. Roberts has failed to convince us that the auditor exceeded his powers, or that there is any good reason for recommitting his report. An auditor is authorized to hear parties and their evidence in relation to every matter which is necessary or properly incidental to a correct statement of the accounts which are before him for investigation, and to decide questions of fact so far as they are involved in the matter submitted to him. This was determined in the well considered case of Locke v. Bennett, 7 Cush. 445, 451, and is in conformity to the long established practice in this commonwealth. Formerly the power of courts to appoint auditors was confined to cases which required an investigation of accounts or an examination of vouchers. Rev. Sts. c. 96, § 25. But by St. 1856, c. 202, reenacted in Gen. Sts. c. 121, § 46, the power is extended so as to embrace all causes at issue in every court, whatever may be the form of action, with authority to the auditor not only to hear the parties, examine their vouchers and evidence and state accounts, but also to. “ report upon any matters in the cause which may be included in the order of court;” thus empowering the court to confer on them a more extended authority than could have been granted to them under the law as it stood at the time of the decision of Locke v. Bennett. In the case at bar, the auditor did nothing more than to examine evidence and find facts which were necessary to enable him to make a correct statement of the account, and ascertain the amount which was due on the mortgage; nor does it appear that any more full or extended account was necessary to be *34stated than the one made by the auditor, in order to arrive at a correct understanding of the matters in dispute between the parties.
The agreement to pay interest on the accrued interest was not invalid, and the auditor was right in recognizing such agreement, and stating his account according to it, allowing interest upon interest, so far as it had been executed between the parties. Eaton v. Bell, 5 B. & Ald. 34. Wilcox v. Howland, 23 Pick. 167.

Motion to recommit auditor's report overruled.